Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-8 are pending. Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 5 recite, inter alia, 1) grouping of PUCCH resources into two groups based on Scheduling Request (SR) priority and slot/sub-slot HARQ-ACK, and 2) obtaining multiplexed UCI comprising Channel State Information (CSI), low or high priority SR, and slot or sub-slot HARQ-ACK for the corresponding groups.
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence, the claims are allowed for that reason.   
Dependent Claims (2-4 and 6-8) are allowed as being dependent upon the allowed Independent Claims. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.C./Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472